Citation Nr: 1019625	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  06-15 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cellulitis of the 
right lower extremity.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for atrial 
fibrillation.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 16, 1972, 
to June 15, 1978; he had 1 year, 10 months, and 2 days of 
active service prior to June 16, 1972, including service in 
Vietnam from May 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing held in 
Columbia, South Carolina in October 2007.  A transcript of 
that hearing is of record.

The case was remanded by the Board in November 2007, and 
again in March 2009 for additional development.  The 
additional development, specifically, VA opinions as to 
whether the claimed disabilities were directly attributable 
to service, including to in-service exposure to herbicides, 
or whether the disabilities were caused or aggravated by 
service-connected diabetes mellitus, has been completed and 
the case is once again before the Board.  


FINDINGS OF FACT

1.  Cellulitis of the right lower extremity is likely made 
worse by the Veteran's service-connected diabetes mellitus.

2.  Hypertension is not attributable to the Veteran's period 
of active military service, including to in-service exposure 
to herbicides; it was not manifested within the first post-
service year; it was not caused or made worse by the 
Veteran's service-connected diabetes mellitus.

3.  Atrial fibrillation is not attributable to the Veteran's 
period of active military service, including to in-service 
exposure to herbicides; it was not caused or made worse by 
the Veteran's service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The Veteran has cellulitis of the right lower extremity 
that is proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304; 38 C.F.R. § 3.310 
(2006).

2.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein; hypertension is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1112, 1116, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009); 38 C.F.R. 
§ 3.310 (2006).

3.  The Veteran does not have atrial fibrillation that is the 
result of disease or injury incurred in or aggravated by 
active military service; atrial fibrillation is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002 
& Supp 2009); 38 C.F.R. §§ 3.303, 3.304 (2009); 38 C.F.R. 
§ 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2005, March 2006, January 2008, and March 2009.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured by the RO's subsequent actions.  
Id.)  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, including secondary service connection, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The Veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
VA and private medical records, and provided examinations in 
furtherance of his claims.  Lastly, the Board notes that VA 
examinations with respect to the issues on appeal were 
obtained in February 2006 and October 2008, which included an 
April 2009 addendum.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are adequate, as they were predicated on a full reading of 
the STRs and medical records in the Veteran's claims file, 
and considered the Veteran's allegations that his 
disabilities were caused or aggravated by his service-
connected diabetes.  Accordingly, the Board finds that VA's 
duty to assist with obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  In summary, no duty to assist was unmet.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated during 
service if they become manifest to a degree of 10 percent or 
more within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2009).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include AL amyloidosis, chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the Veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

Regarding service connection on a secondary basis, the Board 
notes that a disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Further, additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.   In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
2006 change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the Veteran's claims were pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.

The Veteran contends that his currently diagnosed 
hypertension, atrial fibrillation, and cellulitis of the 
right lower extremity were all caused or aggravated by his 
service-connected diabetes mellitus.  Specifically, the 
Veteran stated that he went to Springs Memorial Hospital in 
January 2005 because his right leg was swelling and he needed 
to have the fluid drained, and it was at this hospital visit 
when physicians discovered that he had diabetes mellitus.  
The Veteran stated that he was diagnosed with hypertension 
and atrial fibrillation after he was diagnosed with diabetes 
mellitus, and therefore, he believes that his service-
connected diabetes caused his hypertension and atrial 
fibrillation.

In the Veteran's June 2005 initial application for 
compensation, when asked when his disabilities began (heart-
atrial fibrillation, high blood pressure-hypertension, and 
vascular-cellulitis), he stated that all three problems 
began in January 2005.  See June 2005 Application for 
Compensation and Pension.  At his October 2007 Board hearing, 
the Veteran repeated his contention that these three 
disabilities were related to diabetes because hypertension, 
atrial fibrillation, and cellulitis all began after he was 
diagnosed with diabetes in 2005.  As such, it is clear that 
the Veteran himself believes that the disabilities for which 
he now seeks service connection manifested decades after his 
June 1978 discharge.

Although the Veteran never specifically contended that his 
hypertension, atrial fibrillation, or cellulitis was directly 
related to military service, including due to presumed in-
service herbicide exposure, because these theories of 
entitlement have been addressed throughout the pendency of 
the appeal, these theories will be discussed below.

A.  Cellulitis of the right lower extremity

The Veteran contends that his cellulitis was caused or made 
worse by his diabetes mellitus.  The Board finds that after 
considering the only medical opinion that directly addresses 
this matter, the Veteran's currently diagnosed cellulitis of 
the right lower extremity is likely made worse by his 
service-connected diabetes mellitus.  Specifically, the 
October 2008 VA examiner opined that the Veteran's 
cellulitis/lower extremity edema was less likely as not 
caused by diabetes mellitus, explaining that the Veteran's 
lower extremity edema was more than likely due to venous 
insufficiency.  However, the October 2008 VA examiner noted 
that the Veteran's cellulitis may be aggravated by diabetes 
mellitus, in that the healing of his cellulitis is impaired 
due to the diabetes, but the examiner noted that to state to 
what degree the healing was impaired would be resorting to 
speculation.

Taking this opinion into consideration, the examiner seems to 
be stating that cellulitis is aggravated by diabetes 
mellitus, in that the Veteran's service-connected diabetes 
mellitus impairs the healing of his cellulitis, thereby 
making it worse than it would have otherwise been; however, 
the examiner could not state with certainty the degree to 
which his diabetes mellitus impaired the healing process.  
The salient point is that a reasonable inference to be made 
is that diabetes mellitus makes worse the Veteran's 
cellulitis of the right lower extremity by impairing the 
healing process.  See 38 C.F.R. § 3.310 (2006).  

Although the October 2008 examiner did phrase her statement 
regarding aggravation with a certain level of uncertainty, 
noting that the Veteran's cellulitis "may" be aggravated by 
diabetes mellitus, because she provided a rationale for how 
diabetes would cause aggravation, and then seemed to imply 
that diabetes did in fact aggravate the Veteran's cellulitis 
of the right lower extremity, she was just unsure of the 
degree of aggravation, the Board will resolve the uncertainty 
and lack of clarity in the 2008 examiner's opinion in the 
Veteran's favor, and find that the Veteran's currently 
diagnosed cellulitis of the right lower extremity is made 
worse by his service-connected diabetes mellitus.  Therefore, 
service connection for cellulitis of the right lower 
extremity on the basis of aggravation is granted.  (There has 
been no suggestion in the record that cellulitis had its 
onset during military service.  Consequently, service 
connection is warranted on a secondary basis, not on a direct 
basis.)

B.  Hypertension

As noted above, the Veteran's primary contention is that his 
hypertension was caused by his diabetes mellitus.  In this 
case, an October 2008 VA examiner opined that the Veteran's 
hypertension was less likely than not related to his service-
connected diabetes mellitus, and was less likely than not 
made worse by his diabetes mellitus.  The examiner explained 
that the Veteran's hypertension was diagnosed at the same 
time as his diabetes mellitus, and that the Veteran was a two 
pack per day smoker and was morbidly obese at the time of his 
diagnosis.  The examiner also explained that there was no 
indication of kidney dysfunction evidenced by laboratory 
values at that time (an indication that hypertension was not 
caused by diabetes).  The examiner opined that the Veteran's 
hypertension was more than likely secondary to morbid 
obesity.  See February 2006 and October 2008 VA examinations.  
The examiner rendered her opinion after examining the claims 
file, the Veteran, and taking his pertinent medical history 
into account.  The examiner provided a through rationale, 
even indicating the cause for the Veteran's hypertension-
morbid obesity.  The VA examiner's opinion stands 
uncontradicted as the record does not contain a medical 
opinion suggesting that the Veteran's hypertension was caused 
or aggravated by service-connected diabetes mellitus.  As 
such, the Board finds that service connection for 
hypertension secondary to service-connected diabetes mellitus 
is not warranted.

Here, the record shows that the Veteran received the Vietnam 
service medal, the Vietnam campaign medal, and the Vietnam 
Cross of Gallantry with palm for his service in Vietnam.  
Therefore, exposure to herbicides is conceded.  38 C.F.R. 
§ 3.307(a)(6)(iii).  However, hypertension is not a disease 
noted under 38 C.F.R. § 3.309 as a disease having a positive 
association with herbicide exposure.  Therefore, the 
Veteran's hypertension is not presumed to be the result of 
in-service herbicide exposure.  Further, the record does not 
contain medical evidence linking the Veteran's hypertension 
to herbicide exposure.  In fact, in an April 2009 addendum to 
an October 2008 VA examination, the examiner specifically 
stated that the Veteran's hypertension was less likely than 
not the result of presumed herbicide exposure.

Finally, there is no indication that hypertension was shown 
during the one-year presumptive period, as the record shows 
that the Veteran's hypertension began in January 2005, over 
25 years after his discharge from the military.  38 C.F.R. 
§§ 3.307, 3.309.  

The Board notes that presumptive service connection procedure 
does not foreclose proof of direct service connection, and 
the claimant has a right to prove causation.  See Combee v. 
Brown, 34 F.3d 1039 (1994).  The Board notes that the rating 
criteria defines the term hypertension as a diastolic blood 
pressure reading predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  The rating criteria also note 
that isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 note(1).  
In order to obtain a 10 percent rating for hypertension, 
diastolic pressure must be predominantly 100 or more, or; 
systolic pressure must be predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See diagnostic code 7101.

Here, although current outpatient treatment records include a 
diagnosis of hypertension, the service treatment records do 
not contain diagnosis or treatment related to high blood 
pressure.  A July 1970 Report of Medical Examination noted a 
blood pressure reading of 118 systolic and 74 diastolic; and 
a May 1978 examination showed a blood pressure reading of 120 
systolic and 70 diastolic, neither of which meets the 
definition for hypertension.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 note(1).   In terms of continuity of 
symptomatology since discharge, significantly, the Veteran 
himself does not argue that he has experienced high blood 
pressure since service; rather he stated that his 
hypertension began in January 2005, at the same time he was 
diagnosed with diabetes.  See June 2005 Application for 
Compensation and Pension, and October 2007 Board Hearing.  
Further, as the Veteran noted, the first post-service medical 
evidence in the record diagnosing him with hypertension was 
not until January 2005, more than 25 years after separation 
from service.  Finally, the October 2008 VA examiner 
specifically stated that there was no indication that the 
Veteran had hypertension while in the active duty military 
service.  In the absence of any evidence of complaints or 
treatment in service, the length of time between his 
separation and the first diagnosis, and the absence of 
competent medical evidence that the Veteran's hypertension is 
directly related to service, the Board finds that service 
connection for hypertension on a direct basis is not 
warranted.

In summary, the Board finds that service connection for 
hypertension is not warranted on a direct or presumptive 
basis; nor is service connection warranted on a secondary 
basis (caused or made worse by a service-connected 
disability).

C. Atrial Fibrillation

As with the other claims, the Veteran's contention is that 
his atrial fibrillation was caused or aggravated by his 
service-connected diabetes mellitus.  Here, the October 2008 
VA examiner stated that atrial fibrillation was less likely 
as not caused or made worse by service-connected diabetes 
mellitus.  The examiner explained that medical literature did 
not indicate that diabetes mellitus was a causative factor 
for atrial fibrillation; nor did it indicate that diabetes 
mellitus would worsen atrial fibrillation. The October 2008 
VA examiner's opinion stands uncontradicted as the record 
does not contain a medical opinion showing a connection 
between diabetes mellitus and the development of atrial 
fibrillation, nor is there medical evidence showing that 
diabetes has made atrial fibrillation worse.  Therefore, as 
the only medical evidence which contains an opinion on the 
matter shows that it is less likely than not that atrial 
fibrillation was caused or made worse by the Veteran's 
service-connected diabetes mellitus, the Board finds that 
service connection for atrial fibrillation on a secondary 
basis is not warranted.

Regarding establishing service connection based on in-service 
exposure to herbicides, as noted above, exposure to 
herbicides is conceded because the Veteran served in Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  However, atrial fibrillation 
is not a disease noted under 38 C.F.R. § 3.309 as a disease 
having a positive association with herbicide exposure.  
Therefore, the Veteran's atrial fibrillation is not presumed 
to be the result of an in-service herbicide exposure.  
Further, the record does not contain medical evidence linking 
the Veteran's atrial fibrillation to herbicide exposure.  In 
fact, in an April 2009 addendum to an October 2008 VA 
examination, the examiner specifically stated that the 
Veteran's atrial fibrillation was less likely than not 
related to presumed herbicide exposure, explaining that there 
was no scientific evidence or literature to indicate that 
herbicide exposure was a causative factor for atrial 
fibrillation.

Regarding establishing service connection on a direct basis, 
the Veteran's STRs do not contain complaints or treatment 
related to atrial fibrillation, and December 1976 and May 
1978 Report of Medical Examinations revealed normal clinical 
evaluations for the heart.  Regarding continuity of 
symptomatology, the Veteran does not contend that his atrial 
fibrillation is traceable to in-service disease or injury, 
rather he believes that it is related to his diabetes 
mellitus.  Additionally, the first post-service medical 
evidence in the record diagnosing the Veteran with atrial 
fibrillation was not until January 2005, more than 25 years 
after leaving the military.  Lastly, the October 2008 VA 
examiner stated that there was no indication that the Veteran 
had atrial fibrillation in active military service, and the 
record does not contain any other medical opinion tracing the 
Veteran's currently diagnosed atrial fibrillation to military 
service.  In conclusion, there is no evidence of symptoms of 
atrial fibrillation during service, there has been no 
continuity of symptomatology since his period of military 
service, and there is no medical evidence connecting his 
currently diagnosed atrial fibrillation to military service.  
Consequently, there is no basis for concluding that any 
current atrial fibrillation is traceable to the Veteran's 
period of military service.

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against granting service 
connection for atrial fibrillation on a direct basis or 
presumptive basis as due to herbicide exposure.  The Board 
also finds that service connection for atrial fibrillation 
secondary to the Veteran's service-connected diabetes 
mellitus is not warranted.


ORDER

Service connection for cellulitis of the right lower 
extremity on the basis of aggravation by a service-connected 
disability is granted, subject to the laws and regulations 
governing monetary benefits.

Service connection for hypertension is denied.

Service connection for atrial fibrillation is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


